 



Exhibit 10.21
Termination Agreement
This Termination Agreement is made as of this l2th day of December 2007, and is
between Brooke Capital Corporation (formerly named First American Capital
Corporation), a Kansas corporation (“Buyer”), and Brooke Brokerage Corporation,
a Kansas corporation (“Seller”).

1.   Buyer and Seller are party to that certain Stock Purchase Agreement, dated
February 14, 2007 (the “Agreement”), whereby Seller was to sell to Buyer all the
capital stock of Brooke Savings Bank, a Federally-chartered savings and loan
institution (the “Transaction”).   2.   The parties have since determined that
closing the Transaction is no longer in the best interests of either.   3.  
Concurrently with the execution and delivery of this Termination Agreement,
Seller has agreed to pay Buyer the amount of $151,542 in reimbursement of all of
the costs and expense incurred by Buyer in pursuing the transaction contemplated
by the Agreement.

Therefore, in consideration of the foregoing recitals, the mutual promises,
covenants and undertakings described herein and the sum of $10.00 paid by each
party to the other, the receipt and sufficiency of which is hereby mutually
acknowledged, the parties agree that the Agreement shall be terminated pursuant
to Section 9.3(a)(l) thereof, effective as of the date set forth above.
The parties have executed this Termination Agreement below by the signatures of
their duly-authorized representatives.

                 
SELLER:
      Buyer:        
 
                Brooke Brokerage Corporation   Brooke Capital Corporation    
 
               
Signed:
  /s/ Gary L. Baugh
 
  Signed:   /s/ Kyle L. Garst
 
   
Printed name:
  Gary L. Baugh   Printed name:   Kyle L. Garst    
Title:
  President   Title:   President & CEO    
Date:
  12/13/07   Date:        
 
               

